Title: To Benjamin Franklin from Benjamin Gale, 5 November 1780
From: Gale, Benjamin
To: Franklin, Benjamin


Honored and Dear Sr
Killingworth 5 Novr 1780
The Important Affairs In which You have been Engaged, Since Your Residence at the Court of France, I have Esteemed a Sufficient Bar to prevent my Writing You, on Matters which Relate to my Private Affairs, But must now beg Leave to Sollicit Your Assistance, on a Subject which may be an Advantage to me, and our Family, and perhaps Eventually to This Whole Continent.
I have ever been Zealous to promote our own Manufactures in Domestick Life, But Since Our Rupture with Great Brittain, I have been Convinced, we Could not Secure our Independance so Effectually, as by promoting our own Manufactures, Accordingly In Conjunction with Two of my Sons in Law, and Some Others, have Erected a Furnace in this State, for Casting Hollow Ware, and have Contracted to Supply the Continent with 60 Tons of Shot and Shells, and are now going on with our Second Blast Successfully, and This Summer have Erected a Potters Manufactory, which I purpose to Enlarge and Extend to All the Branches of it—, And am Now Aiming to Introduce The French Delph Ware, Commonly Imported to America, and For That End Want to Introduce a Manufacturer From France, who well Understands every Branch of That Bussiness,— The Ware I mean is Commonly of a Chocalat Coulour on The Outside, White within, and Painted with Blue; To Effect which, Under the Present Situation of National Affairs, without Your Kind Interposition and Aid, I Look upon Impossible; I may not Expect You will personally Act In This Affair— But I may not doubt But That Your Request, to Any American Gentleman, who may be on the Spot, will Engage him In That Matter— Dr Bancroft if he is With You, would do Thus much for his Old Preceptor— But if that is not The Case, There is Now with Coll Elliot, a French Gentleman who on his Passage from the Cape to France, was Last winter Wrecked on this Coast, Who says, he is a Son of Mr Robt(?) Fitz of Havre de Grace, a Captain in the Kings Guards, who he says has the Honour of Your Acquaintance, and owns such a Manufactory near Havre de Grace, if this Account is true, it may be Easy by him to procure a Manufacturer that may well Answer my Designs, if you should request That Favour for me.
I herewith Enclose some Proposals that I would make to any that would be proper to Engage in such an Undertaking, which if You will Condescent to Deliver to Dr Bancroft or any Other Person that You may Judge Proper, to Carry the Same Into Execution, and Give me the Necessary Information it will by me be Esteemed as a high Obligation.
We have been This summer shockd by the Loss of Charlestown— More Recently by the Scandelous Desertion of Arnold, The Ravages of Brittish and Indian Savages in the North, and The Incursions of the Brittish in the Southern States, Although they have Just Receivd a Severe Check Lately, of which You will be Better Advised before this Reaches You— Many are disapointed by the Failure of the Arival of the Second Division of the French Fleet—for my own Part, I do not pretend to be Acquainted With the Secrets of The Cabinet, but have raised Expectations from The Quadruple Alliance of the North, which I hope will at Least produce a Truce during the Course of this Winter— In the Multiplicity of Important Affairs which Lye Upon Your Mind, I may not Expect the Favour of a Line from Your own Hand, But I pray God Your Life may be protracted, Untill Peace is Restored to this Empire, of which You will Ever be Esteemed The Founder.— With The Greatest Respect and Esteem, I have The Honr to be Your Excellencys Most Obedt and Most Humle Servt
Benja Gale
To His Excellency Dr B Franklin Esqr
